McAvoy, J.
This proceeding involves the same section of the Building Zone Resolution referred to in *197the previous proceeding under the same title. The precise point here is as to the method to be adopted in measuring the distance between the exit and entrance of Public School No. 40 and the garage described above, and which it is claimed is 200 feet of such exit and entrance, within the meaning of said section 20 of the Building Zone Resolution as amended June 6, 1919. The meaning appears obvious that the measurement in this case may not be taken excepting with reference to the use of the entrance and exit to the school. The intent apparently was to guard the children in their use of exits and entrances to public schools from the danger, caused by the proximity of a garage, through the operation of vehicles near such exits and entrances, and possibly from the danger to be apprehended from fire or explosion near such exits and entrances. Obviously, then, the measurement should be made along the lines of travel — that is, upon the sidewalk from in front of the garage at its nearest entrance to the next means of exit or entrance in the public school building. When measured in this manner the restrictive clause in the zone resolution does not apply to the erection of the garage mentioned herein, so far as the school is concerned, and the motion must therefore be denied. With regard to the remedy, the same ruling will be made here as is made in the companion case decided herewith (108 Misc. Rep. 193) if requested.
Judgment accordingly.